                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 TRAXXAS, L.P.,                                  §
                                                 §
               Plaintiff,                        §
                                                 §
 v.                                              §   CIVIL ACTION NO. 2:19-CV-00213-JRG
                                                 §
 SKULLDUGGERY, INC.,                             §
                                                 §    FILED UNDER SEAL
               Defendant.                        §
                                                 §

                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Skullduggery, Inc.’s (“Skullduggery”) Motion to Dismiss

for Lack of Personal Jurisdiction or in the Alternative Motion to Dismiss on Basis of Forum Non

Conveniens and Memorandum of Law in Support (the “Motion”). (Dkt. No. 15.) Having

considered the Motion and subsequent briefing, the Court is of the opinion that the Motion should

be and hereby is DENIED.

I.     BACKGROUND

       This action commenced on June 6, 2019 when Plaintiff Traxxas, L.P. (“Traxxas”) filed suit

against Skullduggery for trademark infringement. (Dkt. No. 1.) Traxxas is a Texas limited

partnership with its principal place of business in McKinney, Texas. (Id. ¶ 2.) Traxxas is in the

business of producing and selling radio-controlled model vehicles and related accessories (“RC

Cars”). (Id. ¶¶ 9–13.) Traxxas uses the registered trademark “TRAXXAS” to identify, advertise,

and promote its RC Cars. (Id.) Additionally, Traxxas markets and sells its RC Cars under the

trademarks “TRX,” “PROTRAX,” “LATRAX,” “T-MAXX,” “MAXX,” “E-MAXX,” “MINI

MAXX,” “X-MAXX,” and “XMAXX” (together with TRAXXAS, the “Traxxas Marks”). (Dkt.
No. 30 ¶¶ 14–48.) Traxxas asserts that Skullduggery infringes on the Traxxas Marks by selling RC

Cars under the name “MAX TRAXXX” (the “Accused Products”). (Id. ¶ 51.)

         Skullduggery is a California corporation with its principal place of business in Anaheim,

California. (Dkt. No. 1 ¶ 3.) Skullduggery makes more than a dozen different types of toys and

crafts. (Dkt. No. 15 at 7.) Most of these products are produced in China. However, some of the

products are produced in California. (Id.) Skullduggery does not make any products in Texas, does

not own or lease any property in Texas, and does not employ anyone residing in Texas. (Id.)

Skullduggery sells its products through distribution agreements with national retailers, direct sales

to independent specialty retailers, sales through third-party online platforms, and direct orders

from Skullduggery’s website. (Dkt. No. 15-1 ¶¶ 6–8; Dkt. No. 35-4 at 88:1-14.) Skullduggery does

ship its products to third-party distribution centers in Texas. (Dkt. No. 35-4 at 69:10–25.)

         On November 11, 2019, Skullduggery filed the Motion contending that this Court lacks

personal jurisdiction over it. (Dkt. No. 15.) Alternatively, Skullduggery moved for dismissal based

on the doctrine of forum non conveniens because this matter is “more appropriately venued in the

Central District of California.” (Id.) Following expedited discovery regarding the issue of personal

jurisdiction, Traxxas responded in opposition to the Motion arguing that personal jurisdiction is

proper under a stream of commerce theory and that dismissal pursuant to the doctrine of forum

non conveniens would be procedurally improper. (Dkt. No. 35.) Accordingly, the two issues raised

by the Motion are whether Skullduggery’s sales activities within Texas subject Skullduggery to

this Court’s personal jurisdiction and whether dismissal pursuant to forum non conveniens is an

appropriate basis for dismissal when Skullduggery argues for the convenience of another federal

forum.




                                                 2
II.        LEGAL STANDARD

      A.      Rule 12(b)(2)


           Federal Rule of Civil Procedure 12(b)(2) requires a court to dismiss a claim if the court

does not have personal jurisdiction over the defendant. Fed. R. Civ. P. 12(b)(2). It is the plaintiff’s

burden to establish that personal jurisdiction exists, but the plaintiff only needs to present facts to

make out a prima facie case supporting such jurisdiction. Alpine View Co. v. Atlas Copco AB, 205

F.3d 208, 215 (5th Cir. 2000). “The Court may determine the jurisdictional issue by receiving

affidavits, interrogatories, depositions, oral testimony, or any combination of the recognized

methods of discovery.” Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985). Additionally,

conflicts between the facts contained in the parties’ affidavits must be resolved in favor of the

plaintiff for the purpose of determining whether a prima facie case for personal jurisdiction exists.

Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990).

           There are two steps to determine whether a federal court may exercise personal jurisdiction

over a nonresident defendant: (1) the forum state’s long-arm statute must confer personal

jurisdiction over that defendant; and (2) the exercise of personal jurisdiction must comport with

the Due Process Clause of the Fourteenth Amendment. McFadin v. Gerber, 587 F.3d 753, 759

(5th Cir. 2009). “As the Texas long-arm statute extends as far as constitutional due process allows,”

the Court only needs to consider the second step of the inquiry. Id.; Moncrief Oil Int’l Inc. v. OAO

Gazprom, 481 F.3d 309, 311 (5th Cir. 2007); see also Johnston v. Multidata Sys. Int’l Corp., 523

F.3d 602, 609 (5th Cir. 2008) (“Because the Texas long-arm statute extends to the limits of federal

due process, the two-step inquiry collapses into one federal due process analysis.”).

           The due process analysis focuses on the number and nature of a defendant’s contacts with

the forum to determine if the defendant has sufficient “minimum contacts” such “that the



                                                    3
maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 326 (1945). These contacts may give rise to specific

or general jurisdiction. Daimler AG v. Bauman, et al., 571 U.S. 117, 138 (2014).

         General jurisdiction applies to a defendant in “instances in which the continuous corporate

operations within a state [are] so substantial and of such a nature as to justify suit against it on

causes of action arising from dealings entirely distinct from those activities.” Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 917 (2011) (quoting Int’l Shoe, 326 U.S. at 318);

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414, n.4, 104 S. Ct. 1868 (1984).

Thus, general jurisdiction applies in “only a limited set of affiliations with a forum [that] will

render a defendant amenable to all-purpose jurisdiction there.” Daimler, 571 U.S. at 137. The Fifth

Circuit has also stated that it is “incredibly difficult to establish general jurisdiction in a forum

other than the place of incorporation or principal place of business” of a defendant. Monkton Ins.

Services, Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014).

         Specific jurisdiction is a claim-specific inquiry—meaning that the factual basis for the

plaintiff’s claim must arise out of or relate to the defendant’s substantial contacts with the forum.

Asashi Metal Indus. Co. v. Super. Ct. of Cal., 480 U.S. 102, 109 (1987). To establish specific

jurisdiction   over   a   defendant,   the   plaintiff   must    demonstrate:    “(1)   whether    the

defendant . . . purposely directed its activities toward the forum state or purposely availed itself of

the privileges of conducting activities there; (2) whether the plaintiff’s cause of action arises out

of or results from the defendant’s forum-related contacts; and (3) whether the exercise of personal

jurisdiction is fair and reasonable.” Stroman Realty, Inc. v. Wercinski, 513 F.3d 476, 484 (5th Cir.

2008).




                                                  4
         “The ‘minimum contacts’ inquiry is fact intensive and no one element is decisive; rather

the touchstone is whether the defendant’s conduct shows that it ‘reasonably anticipates being haled

into court.’” McFadin, 587 F.3d at 759 (5th Cir. 2009) (quoting Luv N’ Care, Ltd. v. Insta-Mix,

Inc., 438 F.3d 469, 470 (5th Cir. 2006)). The Plaintiff cannot supply the “only link between the

defendant and the forum.” Carmona v. Leo Ship Mgmt., 924 F.3d 190, 194 (5th Cir. 2019) (quoting

Walden v. Fiore, 571 U.S. 277, 285 (2014)). Instead, the “defendant himself” must make deliberate

contact with the forum. Id. (citing Walden, 571 U.S. at 284 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985))).

         “If the plaintiff successfully satisfies the first two prongs, the burden shifts to the defendant

to defeat jurisdiction by showing that its exercise would be unfair or unreasonable.” Seiferth v.

Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006) (citing Burger King, 471 U.S. at

382). To determine whether exercise of personal jurisdiction over the defendant would be unfair

or unreasonable, the Court considers: (1) the burden on the nonresident defendant; (2) the forum

state’s interests; (3) the plaintiff’s interest in securing relief; (4) the interest of the interstate judicial

system in the efficient administration of justice; and (5) the shared interest of the several states in

further fundamental social policies. Burger King, 471 U.S. at 477. Once a plaintiff has established

sufficient minimum contacts with the forum, a defendant must make a “compelling case” that

exercise of jurisdiction is unfair and unreasonable. Dontos v. Vendomation NZ, Ltd., 582 Fed.

Appx. 338, 343 (5th Cir. 2014) (quoting Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th

Cir. 1999)).

    B.       Forum Non Conveniens


         A federal court has discretion to dismiss a case on the ground of forum non conveniens

when an alternative forum has jurisdiction to hear the case, and trial in the chosen forum would be



                                                      5
oppressive and vexatious to the defendant out of all proportion to plaintiff’s convenience.

Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 429 (2007). To determine if

dismissal pursuant to forum non conveniens is appropriate, the Court must consider the “private

interest of the litigant” and “[f]actors of public interest.” Core Wireless Licensing S.A.R.L. v. LG

Elecs., Inc., No. 2:14-cv-911-JRG-RSP, 2015 WL 5786501, at *6 (E.D. Tex. Sept. 30, 2015)

(quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947)). The private factors are: (1) the

relative ease of access to sources of proof; (2) the availability of compulsory process to secure the

attendance of witnesses and the cost of obtaining attendance of willing witnesses; (3) possibility

of view of the premises, if view would be appropriate; and (4) all other practical problems that

make trial of a case easy, expeditious, and inexpensive. Id. (citing Moreno v. LG Elecs., USA Inc.,

800 F.3d 692, 700 (5th Cir. 2015)). The public factors are: (1) the administrative difficulties

flowing from court congestion; (2) the local interest in having localized interests decided at home;

(3) the interest in having the trial of a diversity case in a forum that is familiar with the law that

must govern the action; (4) the avoidance of unnecessary problems of conflict of laws or in the

application of foreign law; and (5) the unfairness of burdening citizens in an unrelated forum with

jury duty. Id., at *2–3 (citing Moreno, 800 F.3d at 700.)

III.        DISCUSSION

       A.      This Court has Personal Jurisdiction over Skullduggery.


               1. Skullduggery is not subject to general jurisdiction in Texas.


            Skullduggery argues that it is not subject to general jurisdiction in Texas because it does

not have “continuous and systematic” business in Texas as to allow general jurisdiction. (Dkt. No.

15 at 10 (quoting Helicopteros, 466 U.S. at 416).) Traxxas does not contest Skullduggery’s

position on general jurisdiction but argues that Skullduggery is subject to specific jurisdiction


                                                     6
based on a stream of commerce theory. (Dkt. No. 35 at 5.) As such, the Court focuses its analysis

on whether Skullduggery is subject to specific jurisdiction in Texas.

            2. Skullduggery is subject to specific jurisdiction in Texas under a stream
               of commerce theory.

                a.      Minimum Contacts

        To determine whether Skullduggery has “minimum contacts” with Texas, the Court must

identify some act where Skullduggery “purposely availed itself of the privilege of conducting

activities [in Texas], thus invoking the benefits and protections of its laws.” See Luv n’ Care, 438

F.3d at 469–470. The Supreme Court has held that the stream of commerce theory provides a basis

for establishing minimum contacts. See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297–98 (1980). However, the Supreme Court presents two views on the proper application of the

stream of commerce theory. See Asahi Metal Indus. Co., 480 U.S. at 107. The plurality of justices

addressing the issue reasoned that some “additional conduct” of the defendant purposely directed

toward the forum state was required to establish minimum contacts. Id. at 112. This “additional

conduct may indicate an intent or purpose to serve the market in the forum state.” Id. Conversely,

the concurring justices stated that minimum contacts are satisfied by placing a product in the

stream of commerce so long as the defendant was aware that the final product would be marketed

in the forum state. Id. at 117.

        The Fifth Circuit has “declined to follow the suggestion of the plurality in Asahi,” and held

that it only need be foreseeable to a defendant placing a product into the stream of commerce that

the product would reach the forum state. Luv n’ Care, 438 F.3d at 470; see also Taishan Gypsum

Co. v. Gross (In re Chinese-Manufactured Drywall Prods. Liab. Litig.), 753 F.3d 521, 548 (5th

Cir. 2014). Accordingly, the Court need not analyze whether Skullduggery had an intent that its




                                                 7
products be sold in Texas. Instead, the Court needs only focus on whether such was foreseeable to

Skullduggery or that Skullduggery expected that its products would reach Texas.

       Skullduggery argues that the business conducted by Skullduggery in Texas was “extremely

limited and was the result of Texas consumers – or nationwide distributors such as Hobby Lobby

or K-Mart – bringing the product into the forum.” (Dkt. No. 15 at 12.) Further, Skullduggery argues

that Skullduggery’s contacts with Texas are not purposeful as Skullduggery does not conduct

operations in Texas, does not manufacture in Texas, and does not ship products directly to Texas.

(Id. at 12–13.)

       Traxxas responds that the Accused Products have been systematically sold via a nationwide

distribution network which includes retailers that sold the Accused Products in Texas. (Dkt. No.

35 at 6 (“approximately 3.7% of K-Mart’s nationwide sales of Accused Products were sold in

Texas”) (parenthetical omitted).) Traxxas contends that “mere foreseeability or awareness” that a

defendant’s product made its way to the forum in the stream of commerce is sufficient to establish

personal jurisdiction. (Id. at 6 (citing Luv N’ Care, 438 F.3d at 470).)

       Traxxas further contends that a prima facie showing of a purposeful entry into the Texas

stream of commerce is established by a showing that the defendant’s products were sold into a

nationwide distribution network and that the products were available in Texas. (Id. at 7 (citing IDQ

Operating, Inc. v. Aerospace Commc’ns Holdings Co., No. 6:15-cv-781, 2016 WL 5349488, at *3

(E.D. Tex. June 10, 2016), report and recommendation adopted sub nom. Armor All/STP Prod.

Co. v. Aerospace Commc’ns Holdings Co., No. 6:15-cv-781, 2016 WL 5338715 (E.D. Tex. Sept.

23, 2016)).) Here, Skullduggery sold Accused Products to K-Mart, a nationwide retailer, and the

Accused Products were sold in Texas. Thus, Traxxas contends this created Skullduggery’s

minimum contacts with Texas. (Id.) Finally, Traxxas argues that Skullduggery availed itself of




                                                  8
Texas’ jurisdiction because Skullduggery made direct sales to Texas retailers and consumers and

participated in a trade show promoting the Accused Products in Dallas, Texas. (Id. at 8.)

        Skullduggery replies that the IDQ case is inapplicable because in that case, the defendant

was aware that its products would reach Texas as a result of the distribution agreement, but here,

Skullduggery contends it was not aware that its distribution agreements would result in “substantial

sales” in Texas. (Dkt. No. 38 at 4.) Additionally, Skullduggery replies that displaying products at

a trade show, without making offers to sell, is not a sufficient minimum contact to establish

personal jurisdiction. (Id. at 5 (citing Dareltech, LLC v. Xiaomi Inc., 18 CIV. 8729 (AKH), 2019

WL 3287957, at *8 (S.D.N.Y Jul. 22, 2019).)

        Traxxas sur-replies that Skullduggery’s sales into Texas are not isolated or attenuated.

(Dkt. No. 41 at 1.) Instead, Traxxas notes that approximately four percent of Skullduggery’s

Accused Products were sold or shipped into Texas. (Id. at 3.) Finally, Traxxas sur-replies that

actual awareness that the Accused Products were making it to Texas is not required, it must only

be shown that it was foreseeable or that Skullduggery should have known that the products were

making their way to Texas. (Id. at 3–4.) However, Traxxas contends that Skullduggery did know

its products were making their way to Texas because Skullduggery shipped its products to

locations in Texas. (Id. at 4.)

        After consideration of the Parties’ arguments and the relevant caselaw, the Court finds that

Traxxas has made a prima facie showing for personal jurisdiction. The Fifth Circuit has

consistently held that a plaintiff satisfies the minimum contacts requirement under a stream of

commerce theory by placing a product into the “stream of commerce with the expectation that it

would be purchased or used by consumers in the forum state.” In re Chinese-Manufactured




                                                 9
Drywall Prods. Liab. Litig., 753 F.3d at 548 (quoting Ainsworth v. Moffett Eng’g, Ltd., 716 F.3d

174, 177 (5th Cir. 2013)).

         This test is more than satisfied in this case. Traxxas has produced evidence that

Skullduggery directly sold its products to both retailers and distributors in Texas. (Dkt. No. 35-2;

Dkt. No. 35-3.) Additionally, Traxxas has produced purchase orders which indicate that

Skullduggery shipped its products to a distribution center in Texas. (Dkt. No. 35-5.) Finally,

Traxxas produced evidence that Skullduggery directly shipped its products to consumers in Texas.

(Dkt. No. 35-4 at 58:7–19.) This evidence clearly demonstrates that Skullduggery placed its

products in the stream of commerce with the expectation that those products would end up in

Texas.

         The Court is not convinced by Skullduggery’s argument that these sales into Texas are too

attenuated or isolated to constitute minimum contacts with Texas. The thrust of Skullduggery’s

argument is that it did not make “substantial” sales in Texas or was not aware that the same would

occur. However, the evidence does not bear out that argument. Approximately four percent of the

Accused Products sales were in Texas. (Dkt. No. 41-2.)

         Skullduggery attempts to downplay these sales by calculating the percentage of Accused

Products sales in Texas over Skullduggery’s total sales—totaling 0.6 percent—but the Court is not

moved by this calculation. (See Dkt. No. 35-4 at 97:10–25.) If the Court only considered the sales

of an accused product relative to a defendant’s total sales, then a large defendant selling many

products, but only a few accused products could claim that its sales of accused products are

“isolated.” Proportionality to all of a defendant’s sales is not the test. Rather, the Court finds that

comparing sales of Accused Products in the forum to sales of Accused Products nationwide is a

more reliable means for determining whether sales in the forum are isolated.




                                                  10
       When considering the sales of the Accused Products in Texas to the sales of Accused

Products nationwide, it is clear that Texas made up four percent of Accused Product sales—the

fifth highest state over the relevant time period. Therefore, the Court finds that Skullduggery’s

sales into Texas were not an isolated occurrence. Finding it foreseeable that Skullduggery was

placing products in the stream of commerce that were being sold in Texas and that such sales were

not merely isolated occurrences, the Court need not address the additional arguments raised by

Traxxas and Skullduggery on this issue.

               b.      “Arise out of or relating to” requirement

       It is not enough that the defendant has minimum contacts with the forum; the underlying

cause of action must arise out of those contacts. Luv n’ Care, 438 F.3d at 472. Skullduggery argues

that its contacts with Texas are inconsequential as it has no contacts with Texas beyond possible

sales into the state. (Dkt. No. 15 at 12–13.) This argument appears to be another attempt by

Skullduggery to downplay the significance of its contacts with Texas, but fails it to address whether

Traxxas’ claims arise out of or relate to Skullduggery’s contacts with Texas.

       Here, the minimum contacts conferring jurisdiction are sales of products into Texas.

Traxxas’ claim is that these products infringe Traxxas’ trademarks. The Fifth Circuit has held that

sales of infringing products into the forum is sufficient to confer personal jurisdiction. Luv n’ Care,

438 F.3d at 473 (“Luv n’ Care claims infringement from the same bottle that traveled through the

stream of commerce from Colorado to Louisiana. This connection between the allegedly infringing

product and the forum state is sufficient to confer personal jurisdiction.”) Accordingly, the Court

finds that there is a sufficient connection between Skullduggery’s minimum contacts with Texas

and Traxxas claims.




                                                  11
                c.      Fairness

        Finally, the Court must inquire whether the exercise of jurisdiction would “offend

traditional notions of fair play and substantial justice.” Luv n’ Care, 438 F.3d at 473 (quoting Int’l

Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)). Once the plaintiff has made out a prima facie case

that the defendant has sufficient minimum contacts with the forum, the burden shifts to the

defendant to establish that the exercise of jurisdiction would be unreasonable. Id. The Court

considers the following factors in making such a determination: (1) the burden on the defendant;

(2) the interests of the forum State; (3) the plaintiff’s interest in obtaining relief; (4) the interstate

judicial system’s interest in obtaining the most efficient resolution of controversies; and (5) the

shared interest of the several States in furthering substantive social policies. Id.

        Skullduggery argues that defending a lawsuit in Texas would be unduly burdensome

because Skullduggery’s entire operation is located in California as is all relevant evidence. (Dkt.

No. 15 at 13–14.) Skullduggery further argues that California has an interest in protecting its

businesses and allowing a court 1,500 miles away to make such determinations without more of a

connection would be unreasonable. (Id. at 14.)

        Traxxas responds that an exercise of personal jurisdiction over Skullduggery in Texas is

reasonable because Traxxas is a Texas company and as such its home state has a strong interest in

protecting Traxxas from the wrongful conduct of Skullduggery. (Dkt. No. 35 at 9 (citing Andra

Grp., LP v. BareWeb, Inc., No. 4:17-cv-00815, 2018 WL 2848985, at *6 (E.D. Tex. June 11, 2018)

(“The State of Texas has a strong interest in protecting companies from alleged…trademark

infringement.”)).)

        The Court finds that Skullduggery has not met its burden to demonstrate that the Court’s

exercise of jurisdiction over Skullduggery is unduly burdensome or unreasonable. “Courts in this




                                                   12
district have considered and rejected distance-related objections to the reasonableness of personal

jurisdiction” in the past. Largan Precision Co. v. Ability Opto-Elecs. Tech. Co., No. 4:19-cv-

00696, 2020 WL 569815, at *9 (E.D. Tex. Feb. 5, 2020) (citing Jacobs Chuck Mfg Co. v. Shandong

Weida Mach. Co., Ltd., No. 2:05-cv-185, 2005 WL 3299718, at *9 (E.D. Tex. Dec. 5, 2005)).

          Furthermore, the Court finds that Texas has an interest in this litigation and Traxxas has a

legitimate interest in obtaining relief in this forum. When the alleged injury involves the sales of

goods in Texas to Texas consumers, Texas has an obvious interest in the lawsuit. See In re

Norplant Contraceptive Prods. Liab. Litigation, 886 F. Supp. 586, 592 (E.D. Tex. 1995).

Additionally, Traxxas is a Texas entity and as such Texas has a strong interest in protecting it. See

Andra Grp., 2018 WL 2848985, at *6. Accordingly, the Court finds that Skullduggery has not

established that the Court’s exercise of personal jurisdiction over Skullduggery is unreasonable or

unfair.

   B.        Dismissal Pursuant to Forum Non Conveniens is not Appropriate.


          In the Motion, Skullduggery makes the alternative request that the Court dismiss this action

pursuant to the doctrine of forum non conveniens. Specifically, Skullduggery asks the Court to

“dismiss      the   claims    against   Skullduggery     under    the   doctrine    of   forum     non

conveniens . . . [because] the balance of private interest and public interest factors this Court may

consider when determining whether to dismiss on the basis of forum non conveniens strongly

weigh in favor of . . . the United States District Court for the Central District of California.” (Dkt.

No. 15 at 6.)

          Section 1404(a) has replaced the traditional remedy of outright dismissal of a case when

the transferee forum is within the federal court system. Atl. Marine Constr. Co v. U.S. Dist. Court

for W. Dist. of Texas, 571 U.S. 49, 60 (2013). Dismissal would be appropriate relief if venue in



                                                  13
this Court were improper—an argument Skullduggery did not raise in the Motion and now is

waived—or if the transferee forum was not a federal forum (and the forum non conveniens factors

supported dismissal). See id. Considering that Skullduggery acknowledges that venue is proper in

the Central District of California and failed to challenge proper venue in this Court until its reply

brief, dismissal under forum non conveniens or for improper venue would not be appropriate.
    .
Hammers v. Mayea-Chang, No. 2:19-cv-181-JRG, 2019 WL 6728446, at *8 n. 10 (E.D. Tex. Dec.

11, 2019) (finding that arguments raised for the first time in a reply brief are waived).

IV.    CONCLUSION

       For the foregoing reasons, the Court is of the opinion that the Motion to Dismiss for Lack

of Personal Jurisdiction or in the Alternative Motion to Dismiss on Basis of Forum Non

Conveniens and Memorandum of Law in Support (Dkt. No. 15) should be and hereby is DENIED.

      So ORDERED and SIGNED this 4th day of March, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 14
